Citation Nr: 1339800	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  10-31 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a foot disability.

3.   Entitlement to service connection for a psychiatric disability, to include mood disorder, depression, generalized anxiety disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 29 to December 18, 1970.

These matters initially came before the Board of Veterans' Appeals (Board) from August and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In the August 2009 decision, the RO denied entitlement to service connection for a psychiatric disability.  In the November 2009 decision, the RO denied the Veteran's petition to reopen claims of service connection for hypertension and a foot disability as new and material evidence had not been submitted.

In January 2012, the Board remanded these matters to schedule the Veteran for a Board hearing before a Veterans Law Judge.  The Veteran testified before the undersigned at a November 2012 videoconference hearing.  A transcript of the hearing has been associated with his claims folder.

In January 2013, the Board remanded these matters for further development.


REMAND

In its January 2013 remand, the Board instructed the agency of original jurisdiction (AOJ) to contact the National Personnel Records Center (NPRC) and request a copy of the Veteran's Official Military Personnel File, including all appraisals of his performance.  The AOJ subsequently contacted the NPRC in February 2013 and requested copies of the Veteran's service treatment records.  Additional copies of his service treatment records were provided by the NPRC, but there is no indication that his service personnel records were requested and such records are not otherwise in the claims file or among the Veteran's paperless records in the Virtual VA system or Veteran's Benefits Management System (VBMS).

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where a remand order of the Board is not complied with, the Board itself errs in failing to ensure compliance.  Id. at 270-71.  As no attempt has been made to obtain the Veteran's service personnel records, the Board is compelled to again remand the issues on appeal for compliance with the instructions in its January 2013 remand.

Moreover, following a July 2013 supplemental statement of the case, additional evidence has been associated with the claims file which is relevant to the claim of service connection for a psychiatric disability.  These records include psychiatric evaluation reports from Theodore Millon, PhD, DSc and Christian Counseling Associates dated in March and May 2013, respectively.  As pertinent evidence was received subsequent to the July 2013 supplemental statement of the case and as this evidence was not considered by the AOJ, the Board is required to remand the issue of entitlement to service connection for a psychiatric disability for issuance of the necessary supplemental statement of the case.  See 38 C.F.R. § 20.1304 (2013) (providing that the Board cannot consider evidence in the first instance unless the appellant waives initial consideration by the AOJ).

Also, the Veteran was scheduled for a VA examination in July 2013 to assess the nature and etiology of any current psychiatric disability.  However, he failed to appear for this examination.  In a July 2013 statement he acknowledged that he had been unable to report for the scheduled examination and he requested that a new examination be scheduled.  Inasmuch as the appeal is being remanded for other reasons and the Veteran has requested that a new examination be scheduled, the Board finds that it is appropriate to again schedule him for a VA psychiatric examination.

Accordingly, the case is REMANDED for the following action:

1.  Ask the NPRC to obtain a copy of the Veteran's complete Official Military Personnel File, including all appraisals of his performance.  If efforts to obtain these records are unsuccessful through the NPRC, request such records from any other appropriate depository.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  After all efforts have been exhausted to obtain and associate with the claims file any service personnel records, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability, including PTSD.  All indicated tests and studies shall be conducted.  Psychological testing shall be done with a view toward determining whether the Veteran in fact has PTSD.

The claims folder, including this remand and any relevant records contained in the Virtual VA or VBMS systems, along with any records obtained pursuant to this remand, must be sent to the examiner for review.   

With respect to each current psychiatric disability identified (i.e. any psychiatric disability diagnosed since June 2009) the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current psychiatric disability had its onset in service, had its onset in the year immediately following service (in the case of any diagnosed psychosis), is related to the Veteran's reported psychiatric symptoms in service, is related to his reported stressors in service, or is otherwise the result of a disease or injury in service?

(b)  If the Veteran meets the criteria for a diagnosis of PTSD, what are the stressors that support the diagnosis?

In formulating the above opinions, the examiner must acknowledge and comment on all psychiatric disabilities diagnosed since June 2009, the Veteran's reports of psychiatric symptoms at the time of his separation from service and of a continuity of symptomatology in the years since service, all of his reported stressors in service (including being harassed by fellow service members), and the March and May 2013 psychiatric evaluation reports from Dr. Millon and Christian Counseling Associates.

The examiner must provide reasons for each opinion given.  

The examiner is advised that the Veteran is competent to report psychiatric symptoms and stressors in service, his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms or a continuity thereof, the examiner must provide a reason for doing so.  (The absence of evidence of a particular stressor or of treatment for psychiatric problems in the Veteran's service records cannot, standing alone, serve as the basis for a negative opinion.)

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  The AOJ shall review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

4.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case that considers all additional relevant evidence (including the March and May 2013 psychiatric evaluation reports from Dr. Millon and Christian Counseling Associates and all additional relevant evidence received since the July 2013 supplemental statement of the case).  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

